United States Court of Appeals
                    For the First Circuit


No. 03-1571

                        ROGER NORTON,

                    Petitioner, Appellee,

                              v.

                        LUIS SPENCER,

                    Respondent, Appellant.




                         ERRATA SHEET




     The opinion of this Court issued on October 30, 2003 is
amended as follows:

     At page 10, line 3, replace "United States v. Jones" with
"United States Ex. Rel. Jones v. DeRobertis".